• •
                                                                                                                                                            ")
      AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page I of!   I,)
                                                   UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                         JUDGMENT IN A CRIMINAL CASE
                                                   V.                                 (For Offenses Committed On or After November 1, 1987)


                                      Francisco Simon-Blas                            Case Number: 3:19-mj-24169




      REGISTRATION NO. 90830298
                                                                                                                    OCT I 5 2019
      THE DEFENDANT:
       IZl pleaded guilty to count(s) 1 of Complaint                                                      CLERK, U.S. DISTRICT COURT
                                                        -------'-------------j-l!:ottfllc'Rl<tUTSTRICTI:rFl:iI:IrnRiiiNIITIA;,;t-
       0 was found guilty to count(s)                                            BY                       DEPUTY
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                         Nature of Offense                                                        Count Number(s)
      8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                              1

       •     The defendant has been found not guilty on count(s)
                                                                                -------------~-----
       •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                           t)\TIME SERVED                         • ________ days
       IZl Assessment: $10 WAIVED IZl Fine: WAIVED
       IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

                                      ."
      United State§.._Agomey of any material change in the defendant's economic circumstances.
                   ,.,,.,,,,,,....

             11'                        \> .---,, . --..,•,                        Tuesday, Octo_b~r 15, 2019
            I..- _... ".,.-··~·-·-·f,J,.)
                            ')                              "                      Date oflmpos1t10n of Sentence
           . . ------ / C '                                   '\                    ~~
      t
      !
          eceived ?L.
                     "°' 7 "\.>'
                       1
                                 ( /
                                               \



                                             - ·
                                                              )                       .
                                                                                   110NRAJ3ifuiARRY 1'< KURREN
                                                                                   UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                        3: 19-mj-24169
